WIGGINTON, Judge
(concurring specially).
I concur in the opinion of reversal rendered herein. I would direct, however, that alimony for appellant wife be extended until each of the two minor children whose custody has been awarded to her has reached school age so that appropriate arrangements can then be made for her to engage in some form of gainful employment. By the terms of the decree appealed herein appellant will be forced to almost immediately seek employment in order to survive. Such requirement will inevitably result in her neglect of both the home and her preschool children who are more in need of her constant care and attention now than they will be after they become enrolled in school.